Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent 2017-144657.
Japanese Patent ‘657 taught that it was known at the time the invention was made to make a high pressure tank which included a liner joined from a plurality of cylindrical liner constituent members welded together and a fiber layer wound around the outer periphery of the liner (paragraph [0002] expressed that there was a pressure vessel provided with a liner having a fiber bundle wound thereabout). The reference additionally made clear that segments of the liner were welded together to form the liner prior to the winding operation where the liner included a generally cylindrical portion and two end portions (dome end portions) which are welded to the cylindrical portion to form the liner for the pressure vessel. The reference also taught that outer diameter of the ends of the joining portions of the liner components are of equal diameter to one another while one of the joining end portions has a thickness which is greater than the thickness of the cylindrical general portion. Applicant is more specifically referred to Figure 2 where the thickness of the end of the liner 22 is greater than the thickness of the main body 21 and the diameters of the exterior at the joint are the same as depicted therein. 
With respect to claim 2, the portion 22 of the liner is tapered and has a decreasing outer diameter from the joint region from a distance from the joint region tailing away from the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2017-144657 in view of Japanese Patent 2007-10004 (machine translation provided).
Applicant is referred to paragraph 3 above for a complete discussion of the reference. The reference failed to teach that one skilled in the art would have provided a step at the end of the tapered portion before reaching the same thickness as the main body of the assembly. Japanese Patent ‘004 suggested a stepped portion of the joining region which was used so that one was able to attach the two portions together with a patch 4 which was engaged with the step of the joint portion. Applicant is more specifically referred to Figure 7 where the patch 4 was engaged with the stepped portion of the joint at the end thereof. Clearly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the edge portion of joint with a step (noting that the step would have been such that it occurred prior to the edge being the same thickness as the remainder of the body and along the tapered portion in Japanese Patent ‘657)  in order to provide for the ability to provide a joining patch over the welded region of the ends as suggested by Japanese Patent ‘004 in the liner of Japanese Patent ‘657 for the wound pressure vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746